DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with BENJAMINE E, URCIA on August 09, 2022.
The application has been amended as follows: 
In the Title:
“Electrical Contactor and ” (in the Title) has been deleted.
In the Claims:
“An electrical contactor made of a plate-like member having electrical conductivity, and manufactured by: forming the plate-like member into a barrel shape by winding the plate-like member in a spiral pattern; compressing the plate-like member formed into the barrel shape from a vertical direction until the plate-like member assumes a volute shape with an upper spiral structure and a lower spiral structure overlapping each other; and forming the electrical contactor as a volute-shaped electrical contactor by performing predetermined hardening treatment on the plate-like member temporarily assuming the volute shape” (claim 4, lines 1-10) has been changed to: --The method of manufacturing the electrical contactor according to claim 2, wherein the plate-like member is made of beryllium copper or palladium alloy, and the hardening treatment is heat treatment based on precipitation-hardening--.
Claims 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/August 13, 2022 		                                           Primary Examiner, Art Unit 3729